 

 

 

 

 

 

 

 

 

 

 

 

 

 

an on : . _ . - . : | . . ;

Sethoes Detnet of Tats Soe Ss Courts

m , ne : PILES OF Tex

Cor eed Chast Divisions | APP o 2

| | "2 202)
Nathan Oey _-
— . . SNer,
Babhre lee. Yoserlt ane a ee °K Coy _

Frank ee! | |

ws. Covtl Aetpen BENTO 18
Wsenh ew , eta !

 

 

 

Aduisovy | +5 Court aud Otenhad
Mmetardy Liability ty De@rdanr tad
cen Hel pbsve “ol peterd

 

Te tte Honmnabla Cound of Sad Cour t>
Now Comes) We Bobs, 2
AkA He Plath £6 md lus weed le hinneH Hear
Coon tt dle ahere DeCuida Tas Irigre arene f)
GQ Si Warm Caw ocean
tte Coute party ee es AKA Sh mur d
ebb Vis ond”

 

 

 

Ais peer A

 

 

 

 

 

 

| So
Youd one), Vos Sew nee’) Cog md aad “Selene
Lest) ie pepo o of tea Adinsers) a . _
 

DQ Bas be 186 He Mo tor te deena _
OIeS chnted. yet Oreo woth a Csuct~ ovdee) fee

 

 

 

 
 
   

 

Ta oo, He te oe fh

 

aU, SK Cire Ce 1 a GA benr/ Ke slek saupgren tho ¥
_ Kaslet wus leven [mares ohh yp an) a. Leroryar), leas
hare, mole — iP DS lothect. ~

_s- Ai Cott ced el moma He S* “Gocad

Prete

A “he Couto el srecreye thet 2d
|

 

 

 

     

 

 
  

 

| Bn De Bothaos Aucdch iA 5 7 =
| heat sewed , easy bien vo ty showlder . feorsth,

Sue de We mone oat a nee tts
| hy, 4h, — Plant ££ te stacks aie one a

 

 

 

| : .

: t Selo 2 Boe S&S <21.22 e- OAS —2. Gr rears 9a

| fey comm aly \Z ade He pes strodnrds at a hetro |
|

|

 

sexual) Z “reilla ~ oO Exhelor ra

 

 

 

 

)
 

 

 

 

F “Tne Tobe Nolen oa DE

 

126 pod Xale Poor Sat Rags eed mod how

 

 

sapauns:en» ort! he Sy en ble ©. Cerf

 

 

 

 

sete brine 14 by Selene.

>

 

 

A Tie issue af hoed bac has soba be
te ps wrt sho Hoe g1-~ 2a SO ahesed ho ete
heat 0007S Jo ud dh teatialos

Sioa <2 >not abet gd rental belo,

 
     

Re a a R. word te write a L mrekbll! low,
Dicer pres tes Sefeno  ~. il tHe Phas wh Ce Ca,
ne olo Head anatter S.

 

4O Dd tLe Foon, wtren_ ag resuad S.; fe Plarenth

aa) ey gt 719 toe Aur(atrr0n F- ey) fans Har Ras
that 25 cbin 2 PE God Athens el ©

 

Mf Vexecrd Heres), tle Pha whl conten ly yoni

 

tzep0 ~’ (Drv dan. lise.) des yee. hea. presihe bt end

 

He olor hasd tte PhwtCO ux WV wart si by aud

 

 

Heke ily Ld Muamenuel Tiles hse npyafe X12 cg
Py Sobre Shore slo selG harus has oft!

 

 

 

lol Taine, He. by a any oD ohare the
Opeaa—_- AS SL Abo et Zope Hee Dade Ck

 

ecu00 hte a tL LL ct di 1 hese = he cbectwo

(a>
 

 

 

13 Slane : Gl i pads Bley Slot) es cH

—ntheelnan ba, duled He/porde He Goud 22)
well wudinne te prteont Corl rotor 22)
Crus, mes Hf Devenclan a>.

 

TAL Mle Onno he ve) a ot in Bake

iS dro piu s Dr Lawvete o Luvthreurn ZS Auded

—Dinteslns ad Medea Weabtl, Cay TOT

1S Youn) ow ae), cary, fees) paoplle LAr gore) at
tle OW Lboae 0. Sleve ‘2. Veena ‘stad te OCF

ee Weise: ene l Shencleids mud ts socal Te

—_ eoill Calle ce) Past teas GA St. df 20d athsc hana tea
ol thes cond. tir)

IL Thee) ceenartd puts reqgonsibl ty eed

 

 

 

 

 

 

 

 

Corbellals. dalinelanX2> 5 ~ ( Plant CL
hes ai kh 4 Ne isse.e of Treas —
pens. cas HA. ZIG — eee presen treusbpe cto

 

Go ~O sey pee Se Gon tT cet pea Olean
Dern > CO 2 ee ce $l Hi los > eo) stile

eds 1 cieaka ) Wel all ae area ot hor
dsZbl 50 ean Cendee D»ysgor: ce oe pushed

she L400 by eet, horace LC

 

 

 

 

 

18 Tee Shlew bt hes ZS Gusltn2s Ata
pods (on. See Fes ,2-0s Jd mi [lisse 2, syer deed
 

 

If Eo ety tne are tHe | iSsSu-8 LC: Tara yader_
Neo th. 2 Oe a Flax ; Lee ic pega (ineancen
Louse, Hee, Ele 1 seland s + fe He suck

 

Io “Tre Pash CL Was gee > hey oy

St. es” Unt Sale Kao 0104 (Seray e's we ete Soe

Eegeear, Sof Cr. Sule Vaayans} Add 1B 120 edna
ot Hes grown t Geol ator ae) welO og thrdon
LO Mia uss.

eI Sele e is stjg0o xa & Yo wbhle
Ares) hows hain mooue. bowl doe len tle yes, Merce

Cdenod ats a goad ald bey bess pgptenrtn t= lat
it <4: Coed Setb..o A Mara os be & tt oe

Clg tah 04 hon) Lk. Qaloonden.’

 

 

 

 

 

2 Steet
ny

\ Bekbet tf neon 0

o) Caohe On, D-= feo AS eZ eco
4ttey LC, led te ane Se loss x fs 2 frac pres _

2\ Salo Reson 2D Aware sf Re atin to L

— Biwende ead Cals Ln Prwne se Giles fess
DN Rewer Dinerden of WPL Nea btph

4) Vow (ona d, lg thea (risths —_

—Ahbbadesle aid lone Ban dee fhe Pia pee > J—

 

 

 

@® [ol s.ckizsg

(>)
 

a3 Yeu Honged PO Meet Om Ka» oouyws, 0

 

 

 

s- Challe has causecl noha > Ardy sel

 

ings by Selena ade Ul propel Qe. 1 Aw teers
eo tHe ee otonigg 200. Los hers ex tneat

 

 

 

 

 

 

 

Hea’ ae Jpchonca

[

\ Back ke lesay ini ISSUI 5 Me Corn
Acad ald hea tll ene Yoet Tiwregaucclen. Heb settled

C /

 

@) Tssee long hav posses bo 6 nowtha dL,

Selene ; an oN, syptann neoddweal Paes Ge :
ano. fan 2 cores s

 

3) 1 Ce_ Phanat Ot eds u dedory psy passes dey bere .
Hil + issee Ud Cacnt 2ethe!/, ptle) “wer 300 doen
hiee Le dedac> aac. duc {., He Jacethese) oe ra |
Qu Rebe. deforad. YQ

 

of tee Cs at ted tne Te. moter
stron. | surgest te Tide weote. Dertarda ts

avd Sule (Prac dale neten , there asl
be ws Clin har tes Seles a cee be these eed $ fon 2
conders tte Pames (Lin b stone 2 oy pen
Sas Pts Te ark CK

Ws Peab bee

4-—~ T- Boay

 

 

 

 

 

 

 

 

 

 
 

   

ee or

 

See —_—

 

4 le, Hah OO a Suen a bw Ppa og -
box Pye [ {38 &) Los classy he

Tecus Htleray Gavia Q — ‘dL tb,
Vid, \RBSFR
Aces bead Tesue FS7U- ASHES

 
  

    

 

 

Pi A CL Li pes be Ldede 4 veprodaa Qo dew

 

the Clea VY cs wen Avo. f le ttl ax Capa v/ tens

 

oS Sake = Peg ge 7s Poaser , Ss
Sie len (0. =t—
SOGo Ft 3Ss714~

Berger. co TeReS Trvos—

 

A-9 — PO,

Role Behwed Baws
Sawmul? weas — Feduia? phen ni ~

 

 

 

Clo
Tras Bade Tecth-e
PO. SI82Q

 

Dallas Tec4s 75202
